Title: To James Madison from Francis Cook, 29 January 1806 (Abstract)
From: Cook, Francis
To: Madison, James


                    § From Francis Cook. 29 January 1806, Collector’s Office Wiscasset. “I take the freedom to enclose a Letter from Spencer Bennet Hopkins an american Seaman in the Spanish Gaol at Lima, in South America: also a Certificate of his Citizenship from the Town Clerk of this Town. In using your influence with the Spanish Government to obtain his release you will greatly oblige his distressed Parents.”
                